DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by an e-mail and attachment by the attorney David Purks on 4 November, 2021.
The application has been amended as follows:

IN THE CLAIMS
The claims have been amended as follows:
	Claim 1 (Currently Amended): A method of providing an increase of communication capacity in a communications 
	establishing a need for a communication capacity increase in a first coverage area C1,
	directing, through communications via a communication interface, an unmanned aerial vehicle comprising an access node towards the first coverage area C1, 
	 providing communication resources by the access node of the unmanned aerial vehicle to meet the communication capacity increase in the first coverage area C1,
during a fine positioning phase to find a most suitable position for the unmanned aerial vehicle within the first coverage area C1:
directing, through communications via the communication interface, the unmanned aerial vehicle to fly to a plurality of spaced apart positions that are within the first coverage area C1, perform corresponding measurements of user throughput through the access node relaying communications between at least one user and a backhaul node at each of the plurality of spaced apart positions, and report the measurements of user throughput to the network device,

	receiving the measurements of user throughput from the unmanned aerial vehicle, 
	selecting the most suitable position within the first coverage area C1 as one of the plurality of spaced apart positions that corresponds to a highest one of the measurements of user throughput, and
	directing an antenna system, with steerable antenna lobes,which is connected to the backhaul node and can be directed to provide communication resources to the first coverage area C1, to steer one of the antenna lobes towards the selected most suitable position for the unmanned aerial vehicle, and
directing, through communications via the communication interface, the unmanned aerial vehicle to be positioned at the selected most suitable position within the first coverage area C1 while relaying communications through the access node between users and [[a]]the backhaul node.

Claim 2 (Previously Presented): The method as claimed in claim 1, wherein the establishing comprises detecting and locating a wireless communication hotspot area C1.

Claim 3 (Previously Presented): The method as claimed in claim 2, wherein the detecting and locating the wireless communication hotspot area C1 comprises one of: detecting a user traffic hotspot based on number of lost connections and the locating comprises identifying an access node losing the connections, detecting an access node providing coverage in the first coverage area C1 to have reduced signal coverage and the locating comprises identifying the access node, detecting an access node providing coverage in the first coverage area C1 to be faulty and the locating comprises identifying the access node, detecting access node utilization exceeding a threshold value, utilization of at least one neighboring access node exceeding a threshold value, number of users connected to at least one neighboring access node exceeding a threshold value.

Claim 4 (Previously Presented): The method as claimed in claim 1, wherein the directing comprises:
 	determining a position for the unmanned aerial vehicle based on one or more of: information on deployment of the communications system, information on current distribution 
	instructing the unmanned aerial vehicle to fly to the determined position. 

Claim 5 (Previously Presented): The method as claimed in claim 1, wherein the directing comprises:
 	determining a metric indicative for performance in the first coverage area C1, and
 	determining, based on the determined metric, a position at which the unmanned aerial vehicle provides highest capacity increase to the first coverage area C1, and
 	instructing the unmanned aerial vehicle to fly to the determined position. 

Claim 6 (Previously Presented): The method as claimed in claim 1, wherein the providing comprises providing communication capacity as one or both of user traffic and backhaul traffic.

Claim 7 (Previously Presented): The method as claimed in claim 1, comprising providing backhaul capacity to the 

Claim 8 (Previously Presented): The method as claimed in claim 1, wherein the establishing comprises determining an unexpected event occurring temporarily requiring the communication capacity increase in the first coverage area C1.

Claim 9 (Cancelled)

Claim 10 (Previously Presented): The method as claimed in claim 1, wherein the first coverage area C1 comprises a wireless communication hotspot area and wherein the providing comprises offloading, by the access node of the unmanned aerial vehicle, wireless communication traffic in at least a second coverage area C2, the second coverage area C2 being part of the first coverage area.

Claim 11 (Previously Presented): A computer program product for a network device for providing increase of communication capacity in a communications system, the 

Claim 12 (Cancelled)

Claim 13 (Currently Amended):A network device for providing an increase of communication capacity in a communications system, the network device comprising:
	a communication interface operable to communicate with an unmanned aerial vehicle;  
a processor; and
	a memory storing program code executable by the processor to:
establish a need for a communication capacity increase in a first coverage area C1,
 	direct, through communications via the communication interface, an unmanned aerial vehicle comprising an access node towards the first coverage area C1, and

during a fine positioning phase to find a most suitable position for the unmanned aerial vehicle within the first coverage area C1:
direct, through communications via the communication interface, the unmanned aerial vehicle to fly to a plurality of spaced apart positions that are within the first coverage area C1, perform corresponding measurements of user throughput through the access node relaying communications between at least one user and a backhaul node at each of the plurality of spaced apart positions, and report the measurements of user throughput to the network device,
	receive the measurements of user throughput from the unmanned aerial vehicle, [[and]]
	select the most suitable position within the first coverage area C1 as one of the plurality of spaced apart positions that corresponds to a highest one of the measurements of user throughput, and
, with steerable antenna lobes, which is connected to the backhaul node and can be directed to provide communication resources to the first coverage area C1, to steer one of the antenna lobes towards the selected most suitable position for the unmanned aerial vehicle, and
direct, through communications via the communication interface, the unmanned aerial vehicle to be positioned at the selected most suitable position within the first coverage area C1 while relaying communications through the access node between users and [[a]]the backhaul node.

Claim 14 (Previously Presented): The network device as claimed in claim 13, configured to establish by detecting and locating a wireless communication hotspot area C1.

Claim 15 (Previously Presented): The network device as claimed in claim 14, wherein the detecting and locating the wireless communication hotspot area C1 comprises one of: detecting a user traffic hotspot based on number of lost connections and the locating comprises identifying an access node losing the connections, detecting an access 

Claim 16 (Previously Presented): The network device as claimed in claim 13, configured to direct by:
 	determining a position for the unmanned aerial vehicle based on one or more of: information on deployment of the communications system, information on current distribution of wireless communication, information on user throughput, and
 	instructing the unmanned aerial vehicle to fly to the determined position. 

Claim 17 (Previously Presented): The network device as claimed in claim 13, configured to direct by:
 	determining a metric indicative for performance in the first coverage area C1, and
 	determining, based on the determined metric, a position at which the unmanned aerial vehicle provides highest capacity increase to the first coverage area C1, and
 	instructing the unmanned aerial vehicle to fly to the determined position. 

18-28.  (Cancelled)

Allowable Subject Matter
This communication is in response to the Amendment filed on 10/13/2021.
Claims 1-8,10-11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,13 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “selecting the most suitable position for the UAV based access node and directing one of the in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 10/13/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415